Title: From John Adams to Boston Patriot, 10 June 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, June 10, 1809
				
				IN page 29. Mr. Hamilton says, "when an ordinary
man dreams himself to be a Frederick," &c.To this I shall make but a short answer. When a Miss
of the street shall print a pamphlet in London, and call
the Queen of England an ordinary woman, who dreams
herself a Catharine of Russia, no Englishman will have
the less esteem for his queen for that impudent libel.There is something in the 24th page, of a graver complexion. It is said, “that the session which ensued the
promulgation of the dispatches of our commissioners was
about to commence. This was the session of 1798. Mr. Adams arrived at Philadelphia. The tone of his mind
seemed to be raised."Let me ask a candid public, how did Mr. Hamilton
know any thing of the tone of Mr. Adams’s mind, either
before or at that conference? To make the comparison,
he must have known the state of Mr. Adams’s mind at
both these periods. He had never conversed with Mr.
Adams before, nor was he present at that conference.
Who was the musician that took the pitch of Mr. Adams’s
mind, at the two moments here compared together?
And what was the musical instrument, or whose exquisite
ear was it that ascertained so nicely the vibrations of the
air, and Mr. Adams’s sensibility to them? Had Mr. Hamilton a spy in the cabinet? Who transmitted to him,
from day to day, the confidential communications between
the President and heads of department? If there existed
such a spy, why might he not communicate these conferences to Mr. Liston, or the Marquis Yrujo, as well as to
Mr. Hamilton? He had as clear a right. I believe that
all the privy councillors of the world but our own, are
under an oath of secrecy; and ours ought to be. But as
they are not, their own honor and sense of propriety
ought, with them, to be obligations as sacred as an oath.The truth is, I had arrived at Philadelphia, from a long
journey, which had been delayed longer than I intended,
very much fatigued; and as no time was to be lost, I
sent for the heads of departments, to consult, in the evening, upon the points to be inserted in the speech to Congress, who were soon to meet.My intention was, in the language of the lawyers,
merely to break the questions, or moot the points necessary for us to consider; not intending to express any opinion of my own, or to request any opinion of theirs
upon any point; but merely to take the questions into
their consideration, and give me their advice upon all of
them at a future meeting.I observed, that I found, by various sources of information, and particularly by some of the newspapers in
Boston and New-York, that there was a party who expected an unqualified recommendation of a declaration
of war against France.These paragraphs, I was well satisfied, were written by
gentlemen who were in the confidence and correspondence of Hamilton and one of the heads of departments at
least, though I gave them no intimation of this.I said to the gentlemen, that I supposed it would be
expected of us, that we should consider this question, and
be able to give our reasons for the determination, whatever it might be.The conduct of the gentlemen upon this question was
such as I wished it to be upon all the others. Not one of
them gave an opinion either for or against a declaration
of war. There was something, however, in the total silence and reserve of all of them, and in the countenances
of some, that appeared to me to be the effect of disappointment. It seemed to me, that they expected I should have
proposed a declaration of war, and only asked their advice
to sanction it. However, not a word was said.That there was a disappointment, however, in Hamilton and his friends, is apparent enough, from this consideration—that when it was known that a declaration of
war was not to be recommended in the President’s speech,
a caucus was called of members of Congress, to see if
they could not get a vote for a declaration of war, without
any recommendation from the President, as they had
voted the alien and sedition law, and the army. What
passed in that caucus, and how much zeal there was in
some, and who they were, judge Sewall can tell better
than I. All that I shall say, is, that Mr. Hamilton’s
friends could not carry the vote.My second proposition to the heads of departments was
to consider, in case we should determine against a declaration of war, what was the state of our relations with
France, and whether any further attempt at negociation
should be made.Instead of the silence and reserve with which my first
question was received, Mr. Hamilton shall relate what
was said.Mr. Hamilton says, "It was suggested to him, Mr.
Adams, that it might be expedient to insert in the speech,
a sentiment of this import, that after the repeatedly rejected advances of this country, its dignity required that it
should be left with France, in future, to make the first
overture: that if desirous of reconciliation, she should
evince the disposition, by sending a minister to this government; he would be received with the respect due to
his character, and treated with, in the frankness of a sincere desire of accommodation. The suggestion was received in a manner both indignant and intemperate."I demand again, how did Mr. Hamilton obtain this information? Had he a spy in the cabinet? If he had,
I own I had rather that all the courts in Europe should
have had spies there; for they could have done no harm
by any true information they could have obtained there;
whereas Hamilton has been able to do a great deal of mischief, by the pretended information he has published.It is very true, that I thought this proposition intended
to close the avenues to peace, and to ensure a war with
France; for I did believe that some of the heads of departments were confident, in their own minds, that
France would not send a minister here.From the intimate intercourse between Hamilton and
some of the heads of departments, which is demonstrated
to the world and to posterity, by this pamphlet, I now
appeal to every candid and impartial man, whether there
is not reason to suspect and to believe, whether there is
not a presumption, a violent presumption, that Hamilton
himself had furnished this machine to his correspondent
in the cabinet, for the very purpose of ensnaring me, at unawares, of ensuring a war with France, and enabling
him to mount his hobby horse, the command of an army
of fifty-thousand, ten thousand of them to be horse?Hamilton says, "the suggestion was received in a manner both indignant and intemperate." This is false. It
is true, it was urged with so much obstinacy, perseverance
and indecency, not to say intemperance, that at last I declared I would not adopt it, in clear and strong terms.Mr. Hamilton says, "Mr. Adams declared, as a sentiment he had adopted on mature reflection, that if France
should send a minister here to-morrow, he would order
him back the day after."Here I ask again, where, how, and from whom did he
get this information? Was it from his spy in the cabinet? Or was it the fabrication of his own "sublimated,
excentric," and intemperate imagination? In either case,
it is an entire misrepresentation.I said that when in my retirement at Quincy, the idea
of the French government sending a minister here, had
sometimes occurred to me, my first thoughts were, that I would send him back the next day after his arrival, as a retaliation for their sending ours back; and because the
affront offered to us had been at Paris, publicly, in the
face of all Europe the atonement ought to be upon the
same theatre; and because, as the French government
had publicly and officially declared that they would receive no minister plenipotentiary from the United States
until the President had made apologies for his speeches
and answers to addresses, they ought to be made to retract and take back that rash declaration, on the same
spot where it had been made. They might send a minister here, consistently with that offensive declaration. This was my first thought; but upon mature reflection,
I saw that this would not be justifiable; for, to retaliate
one breach of principle by another breach of principle,
was neither the morality nor the policy that had been
taught me by my father and my tutors. Our principle was, that the right of embassy was sacred. I would
therefore sacredly respect it, if they sent a minister here.
But I would not foreclose myself from sending a minister
to France, if I saw an opening for it, consistent with our honor: in short, that I would leave both doors and all
doors wide open for a negociation. All this refutation
came from myself, not from the heads of departments.All that he says in this place and in the beginning of
the next page, of my wavering, is false. My mind never underwent any revolution or alteration at all, after I left Quincy. I inserted no declaration in my speech, that I
would not send a minister to France; nor any declaration,
that if France would give assurances of receiving a minister from this country, I would send one. Nothing like
that declaration was ever made, except in my message to
Congress, of the 21st of June, 1798, in these words: “I will never send another minister to France, without
assurances that he will be received, respected and honored, as the representative of a great, free, powerful and
independent nation." This declaration finally effected
the peace.
Both the doors of negociation were left open. The
French might send a minister here without conditions—we might send one to France, upon condition, of a certainty that he would be received in character.What conduct did the French government hold, in
consequence of this declaration? They retracted their
solemn and official declaration, that they would receive
no minister plenipotentiary, in future, from the United
States, without apologies from the President, for his
speeches and answers to addresses. They withdrew, and
expressly disavowed all claims of loans and doucœurs,
which had been held up in a very high tone. They even
gave encouragement, I might say they promised, to make
provision for an equitable compensation for spoliations.—They promised to receive our ministers, and they did
receive them, and made peace with them—a peace that
completely accomplished a predominant wish of my heart
for five and twenty years before, which was, to place our
relations with France and with Great Britain, upon a
footing of equality and impartiality, that we might be able
to preserve, in future, an everlasting neutrality in all the
wars of Europe.I see now, with great pleasure, that England professes
to acknowledge and adopt this our principle of impartiality, and I hope that France will soon adopt it too. The
two powers ought to see, that it is the only principle we
can adopt with safety to ourselves, or justice to them. If
this is an error, it is an error in which I have been invariably and unchangeably fixed for five and thirty years, in the whole course of which I have never seen reason to
suspect it to be an error, and I now despair of ever discovering any such reasons.Nevertheless, Mr. Hamilton calls the declaration that
accomplished all this, "a pernicious declaration!"Pernicious it was to his views of ambition and domination. It extinguished his hopes of being at the head of a
victorious army of fifty thousand men; without which,
he used to say, he had no idea of having a head upon his shoulders for four years longer.Thus it is, when self-sufficient ignorance impertinently
obtrudes itself into offices and departments, in which it
has no right, nor color, nor pretence to interfere.Thus it is, when ambition undertakes to sacrifice all
characters, and the peace of nations, to its own private
interest.I have now finished all I had to say on the negociations
and peace with France, in 1800—I find I must say something of the peace with England, in 1783.In the meantime, when I look back on the opposition
and embarrassments I had to overcome, from the faction
of British subjects, from that large body of Americans
who revere the English and abhor the French, from some
of the Heads of Departments, from so many gentlemen in
Senate, and so many more in the House of Representatives, and from the insidious and dark intrigues as well as
open remonstrances of Mr. Hamilton, I am astonished at
the event.In some of my jocular moments I have compared myself to an animal I have seen, take hold of the end of a
cord with his teeth and be drawn slowly up by pullies,
through a storm of squibs, crackers, and rockets, flashing
and blazing round him every moment: and though the
scorching flames made him groan, and mourn, and roar,
he would not let go his hold till he had reached the ceiling of a lofty theatre, where he hung sometime, still suffering a flight of rockets, and at last descended through
another storm of burning powder, and never let go, till
his four feet were safely landed on the floor.In some of my social hours I have quoted Virgil:Fata obstant, placidasque viri Deus obstruit aures.Ac velut annoso validam cum robore quercumAlpini Boreæ nunc hinc nunc flatibus illincEruere inter se certant; it stridor; et altæConsternunt terram concusso stipite frondes:Ipsa hæret scopulis: et quantum in virtice ad aurasÆtherias, tantum radice in Tartara tendit.Haud secus assiduis hinc atque hinc vocibus herosTunditur, et magno persentit pectore curas.Mens immota manet: lacrimæ volvuntur inanes.Lib. 4. 440.His hardened heart nor prayers nor threatening move;Fate and the Gods had stopp’d his ears,As when the winds their airy quarrels try,Justling from every quarter of the sky;This way and that the mountain oak they bend,His boughs they shatter, and his branches rend;With leaves and falling mast, they spread the ground.The hollow vallies to the echo sound:Unmov’d the sturdy plant, their fury mocks,Or shaken, clings more closely to the rocks:Far as he shoots his towering head on high,So deep in earth his deep foundations lie;No less a storm the Trojan hero bears;Thick messages and loud complaints he hears,And bandied words still beating on his ears.Sighs, groans and tears, proclaim his inward pains,But the firm purpose of his heart remains.
Dryden, B. 4. 186.But this is all levity. There have been sober hours,
not a few: and I know not that there has been one, in
which I have not adored that Providence of Almighty
God, which alone could have carried me safely through,
to a successful issue, this transaction and so many others,
equally difficult, and infinitely more dangerous to my life,
if not to my reputation.
				
					John Adams.
				
				
			